Me. Justice MacLeaby,
after making the above statement of facts, delivered the opinion of the court.
The finding’s of fact and conclusions of law of the judgment appealed from are accepted, and in view of the legal provisions cited therein, we adjudge that we should affirm and do affirm the judgment appealed from, with costs against the appellant. The record is ordered to be returned to the Mayagüez court, together with the proper certificate.
Chief Justice Quiñones and Justices Hernandez, Fi-gneras and Sulzbacher concurred.